OWEN, Judge.
Appellant’s sole point on this appeal from conviction of aggravated assault is whether the court erred in excluding testimony of the victim’s bad character and reputation for turbulence and violence.
Argument on this point presupposes that the defendant’s two witnesses would have so testified. However, the reporter’s transcript of the trial proceedings discloses that in the case of both witnesses the state made its objection immediately upon the witness being asked the question, “Are you familiar with [the victim’s] reputation in the community for violence ? ” In each instance the objection was sustained, and in neither instance did the defendant make a proffer to show- that the witness was in fact familiar with the victim’s reputation, and that such reputation was bad. Absent such proffer, we are precluded from considering the'question of whether the rulings assigned as error would warrant reversing the conviction.
Affirmed.
REED, J., concurs.
CROSS, C. J., dissents, with opinion.